NOT RECOMMENDED FOR PUBLICATION
                               File Name: 20a0547n.06

                                          No. 19-6283

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

 UNITED STATES OF AMERICA                               )                         FILED
                                                        )                   Sep 23, 2020
        Plaintiff-Appellee,                             )               DEBORAH S. HUNT, Clerk
                                                        )
 v.                                                     )      ON APPEAL FROM THE
                                                        )      UNITED STATES DISTRICT
 DWAYNE DAVONTE CANADA,                                 )      COURT FOR THE EASTERN
                                                        )      DISTRICT OF KENTUCKY
        Defendant-Appellant.                            )
                                                        )


       Before: GUY, CLAY, and KETHLEDGE, Circuit Judges.

       KETHLEDGE, Circuit Judge. Dwayne Canada entered a conditional guilty plea for

possession of a mixture containing a fentanyl analogue and heroin with intent to distribute, in

violation of 21 U.S.C. § 841(a)(1). He now argues that the police detained him unlawfully and

that the district court should have suppressed evidence obtained as a result of that detention. We

reject Canada’s arguments and affirm.

       In August 2018, Laurel County police sergeant Chris Edwards was conducting surveillance

at a bus station in London, Kentucky. He observed a car parked at the edge of the parking lot and

saw that the car’s only occupant, a male in the driver’s seat, often looked around and frequently

talked into a cell phone. A bus then arrived. Most passengers disembarked and began walking

towards the bus station entrance, but one walked instead to the parked car and entered on the

passenger side. Soon the car drove off and turned north onto I-75. Edwards followed and observed
No. 19-6283, United States v. Canada


the car straddling the fog line along the shoulder. He suspected a DUI and stopped the car around

9:57 a.m.

       The driver’s documentation identified him as Danny Johnson, but the passenger said he

had no identification. Edwards directed Johnson out of the car for questioning, during which

Johnson identified his passenger as “Chris” and said they were travelling to Crab Orchard,

Kentucky. Edwards next questioned the passenger, who identified himself as Dwayne Canada and

said the pair were traveling to Lexington, Kentucky. Edwards asked Canada why Johnson had

identified him as Chris; Canada said he was sometimes referred to by that name. Edwards asked

why Canada would go to Lexington after the bus had already stopped there before arriving in

London; Canada offered no response. When Edwards followed up with Johnson, he denied that

the pair were going to Lexington. Edwards then asked to search the car, and Johnson consented.

       That search revealed nothing, but during it Detective Daniel Grigsby arrived with a drug-

sniffing dog. The dog alerted on the passenger door. The officers opened that door and the dog

put its nose on the passenger seat where Canada had been sitting. Officers again searched the car

and found no drugs. They also searched Canada’s person, however, and found a bag of drugs in

his underwear. A crime lab later determined that the bag contained heroin and acetyl fentanyl.

       The government thereafter charged Canada with possession of a mixture containing heroin

and a fentanyl analogue with intent to distribute. Canada moved to suppress the evidence found

during the search. The district court held an evidentiary hearing at which Officer Edwards and

Detective Grigsby testified. The court later denied the motion, and Canada pled guilty but reserved

the right to appeal the denial of his motion to suppress. The district court sentenced Canada to 60

months’ imprisonment. This appeal followed.




                                                -2-
No. 19-6283, United States v. Canada


       Canada challenges the district court’s denial of his motion to suppress. We review the

district court’s legal conclusions de novo and its findings of fact for clear error, viewing the

evidence in the light most favorable to the district court’s decision. See United States v. Collazo,

818 F.3d 247, 253 (6th Cir. 2016).

       An officer may extend a traffic stop beyond the time necessary to address the initial

infraction if, during the stop, the officer develops a reasonable suspicion of criminal activity. See

Hernandez v. Boles, 949 F.3d 251, 256 (6th Cir. 2020). “Reasonable suspicion requires specific

and articulable facts, which, taken together with rational inferences from those facts, reasonably

warrant the continued detention[.]” United States v. Bell, 555 F.3d 535, 540 (6th Cir. 2009).

       The question here is whether Officer Edwards had reasonable suspicion to detain Johnson

and Canada after they had answered Edwards’s initial questions. Canada concedes that the initial

questions themselves were lawful, but argues that the stop should have ended once Edwards

determined that Johnson was sober. By that time, however, several circumstances supported the

district court’s determination of reasonable suspicion. First, as the district court found, Canada

and Johnson gave conflicting answers about their destination on the drive. Nor could Canada

explain why he was on his way to Lexington when his bus had already stopped there. Conflicting

or implausible explanations of travel plans can support reasonable suspicion. See United States v.

Winters, 782 F.3d 289, 299 (6th Cir. 2015). The pair likewise gave conflicting responses about

Canada’s name; and Canada himself lacked any identification, which can support a determination

of reasonable suspicion. See United States v. Shank, 543 F.3d 309, 316 (6th Cir. 2008). Viewing

the evidence in the light most favorable to the district court’s decision, these circumstances gave

rise to reasonable suspicion that criminal activity of some kind might be afoot. See United States

v. Lott, 954 F.3d 919, 925 (6th Cir. 2020).



                                                -3-
No. 19-6283, United States v. Canada


       Canada also argues that officers lacked probable cause to search his person,

notwithstanding that the drug-sniffing canine had just alerted upon his seat. But Canada also

concedes that, in the district court, he did not contest Detective Grigsby’s testimony that Grigsby

searched Canada with his consent. Canada’s challenge to the search of his person is therefore

waived.

       Finally, Canada argues that his trial counsel was ineffective precisely because counsel

failed to dispute Canada’s consent to the search of his person. But we typically do not adjudicate

ineffective-assistance claims on direct appeal, leaving them instead for adjudication on a § 2255

motion, when the parties can develop the relevant record. See United States v. Sullivan, 431 F.3d
976, 986 (6th Cir. 2005). Canada gives us no reason to depart from that approach here.

       The district court’s judgment is affirmed.




                                               -4-